VAN DYKE, P. J.
These are appeals from judgment entered upon jury verdicts finding appellants guilty of two counts of an information charging them with having passed as genuine false prescriptions for drugs.
At the request of appellant Pierce this court appointed counsel to represent him on appeal and we have been *12advised by the appointed counsel that after a thorough study of the record he finds the appeal to be without merit. Thereupon the court notified Pierce that his attorney had so reported and advised him that he could file a brief in propria persona or through other counsel retained by him if he desired to do so and that the court had extended his time for filing.such brief for 30 days. He has made no further response. This court has independently searched the record on appeal and finds no merit therein.
Appellant Greenfield did not request appointment of counsel, has not filed a brief, nor responded to notices that his appeal would be dismissed unless he did so.
In view of the foregoing, the appeal of Greenfield is dismissed for want of prosecution. The judgment appealed from by Pierce is affirmed.
Sehottky, J., and Warne, J. pro tern.,* concurred.

 Assigned by Chairman of Judicial Council.